           Case 1:18-cv-01034-DAD-SAB Document 58 Filed 12/18/19 Page 1 of 12


     JOHN L. BURRIS, Esq., SBN 69888
1
     BEN NISENBAUM, Esq., SBN 222173
2    PATRICK M. BUELNA, Esq., SBN 317043
     LAW OFFICES OF JOHN L. BURRIS
3    Airport Corporate Center
     7677 Oakport St., Suite 1120
4
     Oakland, CA 94621
5    Telephone:     (510) 839-5200
     Facsimile:     (510) 839-3882
6    Email: John.Burris@johnburrislaw.com
7
     Email: BNisenbaum@gmail.com
     Email: Patrick.Buelna@johnburrislaw.com
8

9    Attorneys for Plaintiffs

10

11
                                   UNITED STATES DISTRICT COURT
12
                                  EASTERN DISTRICT OF CALIFORNIA
13

14
     JEDIDIAH MORELOS, an individual;           Case No.: 1:18-cv-01034-LJO-SAB
15   NORA MORELOS, an individual; and
16
     YAKIRA MORELOS, an individual,             PLAINTIFFS’ NOTICE OF MOTION AND
                    Plaintiffs,                 MOTION FOR PARTIAL SUMMARY
17                                              AJUDICATION AGAINST DEFENDANT
     v.                                         DEPUTIES
18

19                                               Date: January 29, 2019
     COUNTY OF STANISLAUS, et al.                Time: 8:30 AM
20
                                                 Courtroom: 4
21   Defendants.                                 Robert E. Coyle United States Courthouse
                                                 2500 Tulare Street, Seventh Floor
22                                               Fresno, CA 93721
23                                              HON. LAWRENCE J. O’NEIL
24                                              UNITED STATES DISTRICT JUDGE
25

26

27

28




                                                                                            i
           Case 1:18-cv-01034-DAD-SAB Document 58 Filed 12/18/19 Page 2 of 12



1         PLAINTIFF’S NOTICE OF MOTION FOR PARTIAL SUMMARY ADJUCATIONS
2                                        AGAINST DEFENDANTS
3

4           PLEASE TAKE NOTICE that on January 29, 2020 at 8:30 A.M., or as soon as this matter
5    may be heard by U.S. District Court Judge Lawrence J. O’Neill, in the United State District Court,
6    Eastern District, Fresno Courthouse, 2500 Tulare Street, Seventh Floor, Fresno, California, Plaintiffs
7    Jedidiah Morelos, Nora Morelos and Yakira Morelos will move for an order of partial adjudication
8    for Plaintiffs’ Fourteen Amendment Claim pursuant to Federal Rules of Civil Procedure Rule 56.
9           PLEASE TAKE NOTICE that the parties met and conferred in good faith in regards to the
10   filing of this Rule 56 Motion in accordance with the Court’s Scheduling Order. (Doc. 21, p. 5).
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                                                                              ii
           Case 1:18-cv-01034-DAD-SAB Document 58 Filed 12/18/19 Page 3 of 12



1                                        I.     INTRODUCTION
        Plaintiffs move for partial summary adjudication on Jedidiah Morelos Fourteenth Amendment
2

3    Due Process Claim, because it is undisputed that Defendants beat 17-year-old, unarmed Jedidiah with

4    batons, shot him with bean bags and pepper sprayed him in response to a medical emergency.
5
     Defendants admittedly used this potentially deadly force against Plaintiff, then the supervisor on-
6
     scene, Defendant Sgt. Sandoval, ordered emergency medical personnel to leave before they could
7

8
     treat Plaintiff placing him in a more dangerous situation than they had found Plaintiff in violation of

9    the Due Process Clause. As such, the Court should find as a matter of law that Defendants are liable
10   and this Due Process claim should proceed to the jury solely for the purposes of damages. See Duran
11
     v. City of Douglas, 904 F.2d 1372 (9th Cir. 2004) (affirming and upholding a district court’s
12
     summary judgment decision in favor of plaintiff as to a defendant officer’s liability for false arrest).
13

14                                      II.          PROCEDURAL HISTORY

15      On December 9, 2019, the parties conducted a meet and confer in regards to Plaintiff’s Motion
16
     for Partial Summary Judgment in accordance with the Court’s Scheduling Order. (Doc. 21, p. 5).
17
     Plaintiffs emailed the word document of the Joint Statement of Facts on December 18, 2019 for
18
     Defendants to include their disputes and stipulations in order to begin the process of creating the Joint
19

20   Statement of Undisputed Facts. (Buelna Decl., ¶ 11). The Joint Statement of Undisputed Facts will be

21   filed with Plaintiff’s Reply once Defendants return the word document. (Id.)
22
                                              III.    FACTUAL HISTORY
23
        On March 4, 2018, Stanislaus firefighters responded to a medical emergency for a teenage boy,
24
     Plaintiff Jedidiah Morelos, who had taken acid at his parents’ home. ((Declaration of Patrick Buelna
25

26   “Buelna Decl.”, ¶ 2, Exhibit 1 – Firefighter Records). Jedidiah’s parents called 9-1-1 after Jedidiah
27   woke his mother, Plaintiff Nora Morelos, told them he had taken acid, and was worried his soul was
28
     going to be taken. (Buelna Decl., ¶ 3, Exhibit 2 – Deposition of Nora Morelos “Nora Depo”, pp. 45-




                                                                                                                1
             Case 1:18-cv-01034-DAD-SAB Document 58 Filed 12/18/19 Page 4 of 12


     46). Nora brought him to his room and read him the Bible. (Id.) Jedidiah took the Bible and began
1

2    reading it loudly. (Id.) Meanwhile, his sister, Yakira, escorted their younger sibling out of the house.

3    (Id.)
4
         Firefighters, including Fire Captain Greunke, were dispatched to the house for the medical call
5
     for emergency and the incidentwere not even dispatched. (Buelna Decl., ¶ 4, Exhibit 3 – Deposition
6

7
     of Fire Captain Marty Greunke “Greunke Depo”, pp. 25-26). Jedidiah’s parents explained to

8    firefighters that their son had used drugs, was not acting like himself and needed their help. (Greunke
9    Depo, 26-27).
10
         The firefighters opened the Jedidiah’s bedroom door and found him standing on his bed, wearing
11
     shorts and nothing else, and praying to his ceiling fan. (Buelna Decl., ¶ 5, Exhibit 4 – Deposition of
12

13   Firefighter Tony Anderson “Anderson Depo”, p. 16). Jedidiah told the firefighters to, “Get out!”.

14   (Anderson Depo, pp. 16-17). Firefighter Anderson estimated Jedidiah to be approximately 5’6” and
15
     150 pounds. (Anderson Depo, p. 18).
16
         Captain Greunke made the decision for the firefighters to back out of the room and call for law
17
     enforcement. (Id.) Firefighters returned upstairs with the deputies where they witnessed Jedidiah
18

19   holding a pencil to his chest and threatening to stab himself. (Anderson Depo, pp. 18-19). Deputies

20   used pepper spray on Jedidiah and the firefighters backed out of the house. (Greunke Depo, pp. 46-
21
     47).
22
         Defendant Deputies Chad Lewis and Brent Slayer were the first to respond of law enforcement.
23

24
     (Buelna Decl., ¶ 6, Exhibit 5 – Incident Reports: Salyer, p. 4). Defendant Salyer alleged Jedidiah

25   jumped off his bed and walked towards deputies with a pencil at his waist. (Id. at pp. 4-5). Defendant
26   Salyer pepper sprayed him and Jedidiah jumped back on his bed stabbing himself. (Id.) Defendant
27
     Lewis also deployed his pepper spray afterwards. (Incident Reports: Lewis, p. 11).
28




                                                                                                                2
           Case 1:18-cv-01034-DAD-SAB Document 58 Filed 12/18/19 Page 5 of 12


        Defendant Derek Crowley arrived with a bean bag gun and deployed it. (Incident Reports at p. 5).
1

2    Defendant Crowley explained that he used the bean bag gun because Plaintiff Jedidiah was standing

3    in his room with his hands at his sides yelling at deputes and ignoring their orders to come out of the
4
     room. (Buelna Decl., ¶ 7, Exhibit 6 – Deposition of Derek Crowley “Crowley Depo”, pp. 108-109).
5
     Defendant Crowley did not see anything in Plaintiff’s hands when he fired his bean bag gun. (Id.)
6

7
     Defendant Crowley shot Plaintiff with the bean bag gun six times, while Plaintiff simply stood still in

8    the room unarmed. (Id. at pp. 109-110).
9       Afterwards, Plaintiff remained standing the middle of the room with his fists at his side. (Id. at pp.
10
     110-111). Then Plaintiff exited the room unarmed and Defendants struck him with batons. (Id. at
11
     114-115). Defendant Salyer struck Plaintiff on his upper torso with his baton approximately five (5)
12

13   times. (Incident Reports: Salyer, p. 5). Defendant Lewis struck Plaintiff with double-handed baton

14   strikes several times. (Incident Reports: Lewis pp. 11-12). Defendant Crowley struck Plaintiff with
15
     his baton once in the knee. (Incident Reports: Crowley, p. 27). Plaintiff re-entered his room and the
16
     Defendants waited outside. (Id.)
17
        Defendant Sergeant Sandoval arrived on-scene and decided to leave Plaintiff alone in the room
18

19   and exit the house. (Id.) Sgt. Sandoval explained that the deputies briefed him on what had occurred

20   and their uses of force. (Buelna Decl., ¶ 8, Exhibit 7 – Deposition of Joshua Sandoval “Sandoval
21
     Depo”, pp. 26-27). Deputies informed Defendant Sandoval that they had used a bean bag on Jedidiah
22
     4-5 times. (Id.) Defendant Sandoval was trained that the bean bag gun can inflict great bodily injury.
23

24
     (Id.) Defendant Sandoval also knew that Jedidiah had been struck at least four to five times with a

25   baton. (Sandoval Depo, pp. 30-31). Defendant Sandoval was trained that a person subjected to force
26   should be provided after-force medical care. (Id.) Defendant Sandoval also knew that firefighters and
27
     paramedics were on-scene but ordered them to leave. (Id.) Defendant Sandoval explained he told all
28




                                                                                                               3
           Case 1:18-cv-01034-DAD-SAB Document 58 Filed 12/18/19 Page 6 of 12


     law enforcement and medical personnel to leave because he was afraid that deputies would shoot
1

2    Plaintiff Jedidiah. (Sandoval Depo, pp. 30-37).

3       Defendant Sandoval did not inform the emergency medical personnel of the force used against
4
     Jedidiah at all. (Id. at pp. 31-32). Defendant Sandoval did not actually check to see if Jedidiah was
5
     medically and/or physically safe after the uses of force. (Id.) Defendant Sandoval testified that he
6

7
     thought Jedidiah was medically safe because he could hear Jedidiah moving around. (Id. at pp. 32-

8    37). Fire Captain Greunke explained emergency medical personnel had not been informed that
9    Jedidiah was injured. (Greunke Depo, p. 85). Capt. Greunke testified that emergency medical
10
     personnel would have treated Jedidiah’s injuries but they relied on the law enforcement’s decision-
11
     making and information. (Greunke Depo, p. 138-139).
12

13      After deputies and medical personnel left, Nora immediately checked on her son, Plaintiff

14   Jedidiah, who was in bad shape, and attempted to take him to the hospital. (Nora Depo, pp. 86-87).
15
     However, Jedidiah was traumatized from the beating and would not agree to be transported to the
16
     hospital for approximately 3-4 hours. (Nora Depo, pp. 86-87, 90-91). Plaintiffs Yakira and Nora
17
     Morelos took pictures of Jedidiah’s injuries which showed him covered in bruises and swelling from
18

19   the uses of force. (Buelna Decl., ¶ 9, Exhibit 8 – Photographs of Plaintiff Jedidiah’s Injuries).

20      At Emanuel Medical Center, Emergency Department Doctor Moharir determined that Jedidiah
21
     was suffering from pneumomediastinum and subcutaneous crepitus which required a facility, such as
22
     UC Davis, to perform exploratory surgery. (Buelna Decl., ¶ 10, Exhibit 9 – Emanuel Medical
23

24
     Records). Dr. Moharir suspected that Plaintiff had suffered a hole in his esophagus due to deputies’

25   blunt force or failure to treat him for pepper spray effects. (Id.) At UC Davis, doctors performed an
26   exploratory surgery, did not discover the perforation but kept Plaintiff for a couple days while he
27
     healed from a potentially deadly condition.
28




                                                                                                             4
           Case 1:18-cv-01034-DAD-SAB Document 58 Filed 12/18/19 Page 7 of 12



1

2                                           III.    LEGAL ANALYSIS

3       Rule 56 states summary judgment is proper when the evidence shows “that there is no genuine
4
     issue as to any material fact and that the moving party is entitled to judgment as a matter of law.”
5
     Fed.R.Civ.P. §56(c). Material facts are those which may affect the outcome of the case. Anderson v.
6

7
     Liberty Lobby, Inc., 447 U.S. 242, 248 (1986). A dispute as to a material fact is “genuine” if there is

8    sufficient evidence for a reasonable trier of fact to return a verdict for the nonmoving party. Id. at pp.
9    248-249.
10
        The party moving for summary judgment bears the initial burden of informing the court of the
11
     basis for the motion, and identifying portions of the pleadings, depositions, answers to
12

13   interrogatories, admissions, or affidavits which demonstrate the absence of a triable issue of material

14   fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). To meet its burden, “the moving party must
15
     either produce evidence negating an essential element of the nonmoving party’s claim or defense or
16
     show that the nonmoving party does not have enough evidence of an essential element to carry its
17
     ultimate burden of persuasion at trial.” Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Companies, Inc.,
18

19   210 F.3d 1099, 1102 (9th Cir. 2000). Once the movant has made this showing, the burden then shifts

20   to the party opposing summary judgment to designate “specific facts showing there is a genuine issue
21
     for trial.” Celotex, 477 U.S. at 323 (citing Fed.R.Civ.P., Rule 56(e)). In order to make this showing,
22
     the non-moving party must “identify with reasonable particularity the evidence that precludes
23

24
     summary judgment.” Keenan v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996).

25      “[A]t this stage of the litigation, the judge does not weigh disputed evidence with respect to a
26   disputed material fact. Nor does the judge make credibility determinations with respect to statements
27
     made in affidavits, answers to interrogatories, admissions, or depositions. These determinations are
28




                                                                                                                  5
           Case 1:18-cv-01034-DAD-SAB Document 58 Filed 12/18/19 Page 8 of 12


     within the province of the factfinder at trial.” Nelson v. City of Davis, 571 F.3d 924, 928-929 (9th Cir.
1

2    2009). Moreover, the court is required to draw all inferences in a light most favorable to the non-

3    moving party. Id. The court should not grant summary judgment where there are undisputed facts
4
     which reasonably lend themselves to different inferences. Sankovich v. Life Ins. Co. of N. Am., 638
5
     F.2d 136, 140 (9th Cir. 1981). The court must evaluate the evidence and reasonable inferences to
6

7
     determine whether there is sufficient probative evidence to permit “a finding in favor of the opposing

8    party based on more than mere speculation, conjecture, or fantasy.” O.S.C. Corp. v. Apple Computer,
9    Inc., 792 F.2d 1464, 1466-1467 (9th Cir. 1986), quoting Barnes v. Arden Mayfair, Inc., 759 F.2d 676,
10
     681 (9th Cir. 1985).
11
       A. THE COURT SHOULD GRANT PARTIAL SUMMARY ADJUDICATION ON
12

13         PLAINTIFFS’ FOURTEENTH AMENDMENT

14              1. Defendants Violated Plaintiff’s Due Process Rights Because They Left Plaintiff in
15
                    a Position More Dangerous Than Which They Found Him
16
        The Fourteenth Amendment’s due process clause guarantees the right to “bodily security.”
17
     Kennedy v. City of Ridgefield, 439 F.3d 1055, 1061 (9th Cir.2006). As of December 2006, it was
18

19   well-established in this circuit that a Fourteenth Amendment violation occurs where officers

20   “affirmatively place[] the [person] in a position of danger.” Maxwell v. County of San Diego, 708
21
     F.3d 1075, 1082 (9th Cir. 2013) (quoting Wood v. Ostrander, 879 F.2d 583, 589–90 (9th Cir.1989)
22
     (internal quotation marks omitted)). Officers affirmatively place a person in danger by leaving him
23

24
     “in a situation that [is] more dangerous than the one in which they found him.” Munger v. City of

25   Glasgow IncidentDep't, 227 F.3d 1082, 1086 (9th Cir.2000). “Impeding access to medical care
26   amounts to leaving a victim in a more dangerous situation.” Maxwell v. County of San Diego, 708
27

28




                                                                                                             6
           Case 1:18-cv-01034-DAD-SAB Document 58 Filed 12/18/19 Page 9 of 12


     F.3d 1075, 1082 (9th Cir. 2013) (citing Penilla v. City of Huntington Park, 115 F.3d 707, 710 (9th
1

2    Cir.1997)).

3       Here, it is uncontested that the on-scene supervisor, Defendant Sgt. Sandoval, knew that deputies
4
     had shot Plaintiff Jedidiah with bean bag guns, pepper sprayed him and struck him with a baton
5
     several times. Nevertheless, Sgt. Sandoval did not inform emergency medical personnel of the force
6

7
     used against Plaintiff. Sgt. Sandoval admitted that he was trained that less lethal weapons can cause

8    death, which is one reason a subject should be checked out medically for after-force care. Sgt.
9    Sandoval did not go upstairs and check on Plaintiff to see if he was okay, or see him at all. Sgt.
10
     Sandoval decided Plaintiff did not need medical attention on the basis that he could hear Plaintiff
11
     moving and yelling upstairs. On this basis, Sgt. Sandoval ordered deputies and emergency medical
12

13   personnel to leave without treating him.

14      Therefore, it is indisputable that (1) deputies uses of force was significant and seriously injured
15
     plaintiff leaving him in a more dangerous situation than which they found him; and (2) that Sgt.
16
     Sandoval knew of the damage done to Plaintiff, did not inform emergency medical personnel that he
17
     was hurt and prevented them from attending Plaintiff’s injuries by ordering emergency medical
18

19   personnel to leave. Defendant Sandoval and his fellow deputies decisions to prevent after-force

20   medical care amounts to a violation of Plaintiff’s Due Process rights that exposed Plaintiff to a
21
     danger they recognized and ignored.
22
        The County’s own departmental policy states that deputies are required to continuously monitor a
23

24
     subject of force until he/she can be medically assessed. (Buelna Decl., ¶ 12, Exhibit 10 – Stanislaus

25   Sheriff Department Use of Force Policy – 300.6 Medical Consideration). In particular, a supervisor –
26   such as Defendant Sgt. Sandoval – must: “Ensure any injured parties are examined and treated”; and,
27
     “Ensure that photographs have been taken of any areas involving visible injury or complaint of pain”.
28




                                                                                                              7
          Case 1:18-cv-01034-DAD-SAB Document 58 Filed 12/18/19 Page 10 of 12


     (Id. at 300.7 – Supervisor Responsibility). It remains undisputed neither of these requirements were
1

2    met here. Furthermore, courts have consistently held defendants potentially liable for misconduct

3    much less heinous than here.
4
        In Maxwell, deputies responded to a shooting where the gunshot wound victim and suspect were
5
     still on-scene. Maxwell, 708 F.3d 1075, 1080-81. Emergency medical personal also responded and
6

7
     placed the victim in an ambulance. (Id.) However, Defendant deputies refused to allow the

8    ambulance to leave for the hospital for approximately 5-10 minutes. (Id.) The victim died en route to
9    the hospital. (Id.) Although there was only a short delay in permitting the ambulance to leave, the
10
     Ninth Circuit held that there was sufficient evidence to find that the deputies had affirmatively
11
     increased the danger by preventing the ambulance to leave. (Id. at 1082).
12

13      Much worse here, based on the undisputed facts, Defendants knew that Plaintiff was significantly

14   injured as a result of their force, were trained to alleviate the dangers of their uses of force by
15
     ensuring medical attention to the victims, Defendants knew emergency medical personnel were
16
     waiting outside to attend Plaintiff, and not a single Defendant informed emergency medical personnel
17
     that force had been used against Plaintiff and ordered for emergency medical personnel to leave the
18

19   scene effectively preventing from Plaintiff from access to medical care. It is also undisputed that, as a

20   result of Defendants’ order for medical personnel to leave, Plaintiff’s family only managed to
21
     transport Jedidiah Morelos hours after the incident to the hospital, due to traumatization from the
22
     Defendants’ uses of force. (cf. City of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244, 103 S.Ct.
23

24
     2979, 77 L.Ed.2d 605 (1983) (holding that city had a constitutional obligation to provide medical

25   care to a person injured during an arrest, and that the city satisfied its duty to provide medical care by
26   taking an injured suspect to a hospital)).
27

28




                                                                                                              8
          Case 1:18-cv-01034-DAD-SAB Document 58 Filed 12/18/19 Page 11 of 12


        It is foreseeable that Defendants will argue that Plaintiff had already placed himself in danger by
1

2    taking an illicit drug, and that liability would only attach when an official does “more than simply

3    expose the plaintiff to a danger that already existed.” Henry A. v. Willden, 678 F.3d 991, 1002 (9th
4
     Cir. 2012). However, here not only did the Defendants fail to alleviate the danger for which they
5
     were summoned, they significantly worsened the danger by beating Plaintiff, causing internal injuries
6

7
     and exposing him to significant, possibly deadly consequences – then ordered medical personnel to

8    leave.
9       Indeed, the Ninth Circuit has repeatedly held the “critical distinction” for finding liability is not
10
     “between danger creation and enhancement, but ... between state action and inaction in placing an
11
     individual at risk.” Hernandez v. City of San Jose, 897 F.3d 1125, 1135 (9th Cir. 2018) (quoting
12

13   Penilla v. City of Huntington Park, 115 F.3d 707, 710). Therefore, the ultimate focus for liability

14   under the Fourteenth Amendment is whether “the affirmative actions of [the] official create[d] or
15
     expose[d] an individual to a danger which he or she would not have otherwise faced.” (quoting Henry
16
     A. v. Willden, 678 F.3d 991, 1002 (9th Cir. 2012)). Here, Defendants not only failed to act but took
17
     affirmative actions to prevent Plaintiff from receiving medical care that endangered him. Defendants
18

19   inarguably exposed Plaintiff to dangers of injuries he would not have faced had deputies permitted

20   paramedics to stay on-scene and provide Plaintiff medical care.
21
                2. Defendants Were Deliberately Indifferent to Risks Because They Knew that
22
                    Plaintiff Was Hurt and Needed Medical Attention But Ordered Medical
23

24
                    Personnel to Leave Without Treating Him

25      In order for Plaintiff to succeed on his due process claim, he must prove that Defendants conduct
26   amounted demonstrated deliberate indifference to recognized the risks of Plaintiff’s injuries being left
27
     untreated and exposed him to the risks anyhow. See Hernandez, 897 F.3d 1125, 1135; L.W. v. Grubbs
28




                                                                                                                9
          Case 1:18-cv-01034-DAD-SAB Document 58 Filed 12/18/19 Page 12 of 12


     (Grubbs II ), 92 F.3d 894, 898–90 (9th Cir. 1996); Patel v. Kent Sch. Dist., 648 F.3d 965, 974 (9th
1

2    Cir. 2011). Here the Defendants participated and/or knew they had seriously injured Plaintiff by

3    hitting him repeatedly with batons, pepper spraying him and shooting him with bean bags they knew
4
     caused serious bodily harm. Furthermore, Defendants were specifically trained and, the County had
5
     in place policies designed to inform, Defendants of these exact risks and how to alleviate them.
6

7
     Defendants, by their own admission, disregarded those risks and made the deliberate decision to

8    expose Plaintiff to those risks anyhow.
9                                              IV.   CONCLUSION
10

11
            For the reasons stated above, this Court should grant Plaintiffs’ motion for partial adjudication
12

13   on his Fourteenth Amendment Claim and find Defendants liable under the Fourteenth Amendment

14   for leaving Plaintiff Jedidiah Morelos in a situation more dangerous than they found him.
15

16

17
     Dated: December 18, 2019                             The Law Offices of John L. Burris

18
                                                                 /s/ Patrick M. Buelna
19
                                                          Patrick M. Buelna
20
                                                          Attorney for Plaintiff
21

22

23

24

25

26

27

28




                                                                                                           10
